UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ☒ Preliminary Information Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ☐ Definitive Information Statement TROPICANA LAS VEGAS HOTEL AND CASINO, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Class A Common Stock, par value $0.01 per share; Class A Convertible Preferred Stock, par value $0.01 per share (“Class A Preferred”); Class A Series 2 Convertible Preferred Stock, par value $0.01 per share (“Class A-2 Preferred”); Class A Series 3 Convertible Preferred Stock, par value $0.01 per share (“Class A-3 Preferred”); and Class A Series 4 Convertible Preferred Stock, par value $0.01 per share (together with the Class A Preferred, the Class A-2 Preferred and the Class A-3 Preferred, collectively, the “Preferred Stock”). Aggregate number of securities to which transaction applies: 24,056,406 shares of Class A Common Stock, which is comprised of (i) 4,670,151 shares of Class A Common Stock issued and outstanding, and (ii) 19,386,255 shares of Class A Common Stock issuable upon conversion of the outstanding shares of Preferred Stock as of April 29, 2015. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): In accordance with Exchange Act Rule 0-11(c), the filing fee was determined by calculating the aggregate Merger Consideration in accordance with the Merger Agreement assuming the Merger were consummated on May 1, 2015, which has been calculated by multiplying (A) (i) $360,000,000, representing the base purchase price, minus (ii) $77,801,277, representing the Company’s outstanding indebtedness, minus (ii) $343,887, representing the deficit of the Company’s working capital to target working capital, plus (iii) $5,455,777, representing the excess of the Company’s cash over the threshold amount of cash contemplated by the Merger Agreement, minus (iv) $2,600,000 representing an agreed deduction from merger consideration if certain obligations of the Company remain outstanding as of closing, by (B) 0.0001162. Proposed maximum aggregate value of transaction:$284,710,613 Total fee paid:$33,083.37 ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Tropicana Las Vegas Hotel and Casino, Inc. 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 NOTICE OF WRITTEN CONSENT AND APPRAISAL RIGHTS
